EXHIBIT 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT (the “Second Amendment”) to the Employment Agreement,
including all Exhibits thereto (the “Employment Agreement”) by and between John
A. Scarlett (“Executive”) and Geron Corporation, a Delaware Corporation (the
“Company”) is made effective January 31, 2018 (the “Second Amendment Effective
Date”). Capitalized terms used in this Second Amendment that are not otherwise
defined herein shall have the meanings provided therefor in the Employment
Agreement.

WHEREAS, the Employment Agreement was entered by the Company and Executive
effective September 29, 2011;

WHEREAS, the Company and Executive amended the Employment Agreement pursuant to
the first amendment thereto (the “First Amendment”), effective February 11,
2014; and

WHEREAS, the Company and Executive desire to further amend the Employment
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

AGREEMENT

1.      

Section 3.5 of the Employment Agreement (Housing Allowance and Reimbursement For
Personal Travel) is hereby deleted in its entirety and replaced with the
following:

     

“3.5 Housing Allowance and Reimbursement For Personal Travel. During Executive’s
employment so long as his primary residence is located in Austin, Texas, the
Company will provide Executive with reimbursement for out-of-pocket rent of not
more than $4,000 per month, subject to increase at the sole discretion of the
Board (the “Housing Allowance”) actually incurred by Executive for his San
Francisco Bay Area housing. In addition, during Executive’s employment so long
as his primary residence is located in Austin, Texas, the Company will reimburse
Executive for the actually incurred, reasonable out-of-pocket costs of his
weekly commute between the San Francisco Bay Area and Austin, Texas; provided
that in no event shall such amounts provided to Executive pursuant to this
sentence exceed in the aggregate $20,000 per year, subject to increase at the
sole discretion of the Board. Any reimbursement pursuant to this Section 3.5
shall be subject to the Company’s policies for reimbursement as may be in place
from time-to-time. To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.”

Page 1 of 2
SCA-PAR-07143/Second Amendment to Employment Agreement/Scarlett

--------------------------------------------------------------------------------



Except as expressly set forth herein, all terms and conditions of the Employment
Agreement, as amended by this Second Amendment, remain unchanged and in full
force and effect.

In Witness Whereof, the parties have executed this Second Amendment effective as
of the Second Amendment Effective Date:

GERON CORPORATION   By: /s/ Hoyoung Huh   Hoyoung Huh Chairman of the Board  
Date:      January 31, 2018  

Accepted and agreed this 31st day of January, 2018.

/s/ John A. Scarlett John A. Scarlett, MD

Page 2 of 2
SCA-PAR-07143/Second Amendment to Employment Agreement/Scarlett

--------------------------------------------------------------------------------